Title: To James Madison from J. F. Daniel Lobstein, 19 October 1822
From: Lobstein, J. F. Daniel
To: Madison, James


                
                    Honourable & Respected Sir!
                    Lebanon PennsylvaniaOctober 19. 1822.
                
                To address so distinguished a personage is in a stranger a liberty perhaps unpardonnable, but it is from a conviction that any effort, however feeble, that has a tendency to remove the unfavourable and erroneous impressions Europeans have imbibe of this Country, will meet your approbation, and induce you to pardon the writer for transmitting you the Contents of his contemplated Work—A Topography of the City of Philadelphia, in which the Author has sedulously endeavoured to convince them that their information respecting the Character of the Americans & the Government of the United States is incorrect and emanated from the most sordid and impure motives and that the said Government is the only one on the Globe where is tolerated genuine Liberty in every sense of the word. The collection of materials for my said work since my arrival in this Country has engrossed the major part of my time, and during my residence in America I have had the pleasure of contracting an acquaintance with the most eminent of my profession, especially with the learned Doctor Hosack of New York who has evinced much friendship for me. I flattered myself ere this period to have had it printed, but I find it will be more advisable for me to return to Europe and to have it there published, as the printing in this Country is too expensive. After its publication I will do myself the honour of presenting a copy to you, which I trust, may prove acceptable. I

had yesterday the gratification of receiving from the venerable Ex-President of the United States Thomas Jefferson a letter, in which he expressed much pleasure in the appearance of such a work. I have the honour to be Respected sir with the highest consideration and personal regard your most obedient & humble servant
                
                    Lobstein M.D.
                
            